Citation Nr: 1725471	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-27 726A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent from July 26, 2007, in excess of 30 percent from April 20, 2009, and in excess of 50 percent from October 8, 2014, forward for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD). 


REPRESENTATION

Appellant represented by:	Andrew Rutz, Attorney


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1966 to October 1969.  The Veteran is a recipient of the Purple Heart Award for his service in the Republic of Vietnam, among many other service awards and medals. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  During the appeal period and prior to rendering this decision, the RO recently, in an September 2016 rating decision, granted entitlement to service connection for cervical spine degenerative disc disease (DDD) assigned a 10 percent rating effective January 26, 2007 (the date of the Veteran's claim) and 20 percent rating from September 7, 2016.  The RO additionally granted service connection for lumbar spine DDD and assigned a 20 percent rating, effective January 26, 2007 (the date of the Veteran's claim).  The September 2016 rating decision awarded a complete grant of the benefits sought on appeal for claimed neck and low back disabilities.  Thus, the issues of entitlement to service connection for cervical lumbar spine disabilities are no longer in appellate status.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.
 

FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1966 to October 1969.

2.  On January 6, 2017, prior to the promulgation of a decision in this appeal seeking an increased rating for PTSD with MDD, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal seeking an increased rating for PTSD with MDD by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his authorized representative, has withdrawn this appeal in a January 2017 written letter.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal seeking an increased rating for PTSD with MDD is dismissed per the Veteran's request.



		
S. B. MAYS
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


